Exhibit 10.10 CONSULTING SERVICES AGREEMENT This Consulting Agreement (the "Agreement") is entered into this 5th day of January, 2010 by and between: IFG Investments Services, Inc., a Nevis Corporation Ram's Business Complex Stoney Grove, Box 822 Charlestown, NevisFederation of St Kitts & Nevis and (the “Consultant”) China Qinba Pharmaceuticals, Inc., a Delaware Corporation 24th Floor, Building A Zhengxin Mansion, No. 5 of 1st Gaoxin Road Hi-Tech Development Zone Xi’an City, Shaanxi Province People’s Republic of China (the “Company”) RECITALS WHEREAS, the Company is in need of assistance in the public company sector including advising on a merger/acquisition transaction, NASDAQ and Hong Kong Stock Exchange listing applications, SEC filings including but not limited to, Form 8-K, Registration Statement support; WHEREAS, the Consultant has agreed to perform consulting work for the Company in providing merger/acquisition transaction support, NASDAQ and Hong Kong Stock Exchange listing applications support, SEC filings, including but not limited to, Form 8K and Registration Statement support and other consulting services and other related activities as directed by the Company;and NOW, THEREFORE, the parties hereby agree as follows: 1. Consultant's Services. Consultant shall be available and shall provide to the Company professional consulting services in the areas of merger/acquisition transaction support, NASDAQ and Hong Kong Stock Exchange listing applications support SEC filings, including but not limited to, Form 8K and Registration Statement support and other consulting services support ("Consulting services") as requested. 2. Consideration.
